Citation Nr: 1014511	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for residuals of a left 
foot bunionectomy (claimed as a left foot screw).

3.  Entitlement to an initial, compensable rating for 
bilateral plantar fasciitis with hallux valgus of the right 
foot and osteoarthritis of the bilateral first 
metatarsophalangeal (MTP) joints.

4.  Entitlement to an increased (compensable) rating for 
bursitis and tendonitis of the right shoulder.

5.  Entitlement to service connection for fibromyalgia.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
March 1981, from December 1990 to September 1991, and from 
January 2003 to June 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from February and October 2006 rating decisions.

In a February 2006 rating decision, the RO, inter alia, 
granted service connection and assigned an initial, 0 percent 
(noncompensable) rating for bilateral plantar fasciitis with 
hallux valgus of the right foot and osteoarthritis of the 
first MTP joints, and reinstated a 0 percent rating for 
bursitis and tendonitis of the right shoulder, each effective 
June 25, 2005 (the day after the Veteran was discharged from 
her third period of active duty).  The RO also denied service 
connection for residuals of a bunionectomy.  In April 2006, 
the Veteran filed a notice of disagreement (NOD) with the 
ratings assigned for the bilateral foot disability and for 
the right shoulder disability, and with the denial of service 
connection for residuals of a left foot bunionectomy.  The RO 
issued a statement of the case (SOC) in April 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
a bilateral foot disability, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In an October 2006 rating decision, the RO denied service 
connection for a cervical spine disability and a total 
disability rating based on individual unemployability (TDIU).  
The Veteran filed a NOD in November 2006, and the RO issued a 
SOC in April 2007 with respect to each claim.  In May 2007, 
the Veteran filed a VA Form 9 indicating she was only 
appealing the denial of service connection for a cervical 
spine disability.  

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

For the reasons expressed below, the matters on appeal, as 
well as the matter of service connection for fibromyalgia-
for which the Veteran has completed the first of two actions 
required to place this matter in appellate status-are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.

As a final preliminary matter, the Board notes that, in a 
July 2009 statement, the Veteran reported that her service-
connected bilateral knee disabilities were worse, raising 
informal claims for increased ratings.  As these matters have 
not been adjudicated by the RO, the Board does not have 
jurisdiction over them.  Hence, these matters are referred to 
the RO for appropriate action.  



REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Pertinent to the service connection claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 20020;  38 C.F.R. §§ 
3.307, 3.309 (2009). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this case, the Veteran's STRs are unremarkable for any 
complaints, findings, or diagnosis of a cervical spine 
disability; she was discharged from her most recent period of 
active duty in June 2005.  During the Board hearing, the 
Veteran said that she began having back problems in service 
during certain activities, such as crawling on the ground, 
and that although she did not seek treatment in service, her 
symptoms became progressively worse.  An August 2006 VA 
outpatient treatment record reflects her complaints of neck 
and shoulder pain and tingling in her arms; an August 2006 X-
ray of her cervical spine revealed degenerative disc disease 
(DDD) and degenerative joint disease (DJD) (i.e., arthritis).  

Given the Veteran's assertions of cervical spine pain in 
service, the diagnosis of cervical spine DDD and DJD within 
14 months of discharge, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve the claim for service connection for a cervical spine 
disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Specific to the claim for residuals of a left foot 
bunionectomy, the Board notes that the Veteran's STRs from 
her first and second periods of active duty do not reflect 
any foot problems other than pes planus.  VA outpatient 
treatment records reflect that she underwent a left foot 
bunionectomy in April 2002, during civilian life.  A 2.0 mm 
cortical screw fixation was used and there were no 
complications.  During her third period of active duty, her 
STRs reflect worsening foot pain.  An April 2005 record notes 
that she had "bunions and corns that worsened during 
mobilization." 

In this case, given the Veteran's assertions that the 
residuals of the left foot bunionectomy were aggravated 
during her third period of active duty, the evidence of 
worsening foot pain during active duty, and the absence of 
any current medical opinion on the question of aggravation, 
the Board finds that further examination and medical opinion 
is also needed to resolve the claim for service connection 
for residuals of a left foot bunionectomy.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 81.

As regards the claims for increased ratings for service-
connected bilateral foot and right shoulder disabilities, the 
most recent VA examinations for these disabilities were in 
October 2005 and July 2006, respectively.  A February 2008 VA 
outpatient treatment record reflects worsening bilateral foot 
pain.  During the Board hearing, the Veteran also described 
worsening symptoms relating to her feet and right shoulder.  
Specifically, the Veteran complained of worsening right 
shoulder symptoms (i.e., not being able to sleep on her right 
side, having difficulty grasping overhead or lifting above 
the shoulder), whereas she denied any right shoulder symptoms 
during the July 2006 VA examination.  

Under these circumstances, the Board finds that, in view of 
allegations of worsening disability since the October 2005 
and July 2006 VA examinations, more contemporaneous medical 
findings are needed to evaluate the Veteran's service-
connected bilateral foot and right shoulder disabilities.  
See 38 C.F.R. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous").  

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claims for service 
connection and the claim for an initial, compensable rating 
for a bilateral foot disability (as an original claim will be 
considered on the basis of the evidence of record) and shall 
result in denial of the claim for a compensable rating for 
right shoulder disability.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Denver 
VA Medical Center (VAMC) dated through February 2009.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for the disabilities under consideration 
from the Denver VAMC since February 2009, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for increased ratings should 
include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above) and Hart v. Mansfield, 21 Vet. App. 505 (2007), is 
appropriate.  The RO's adjudication of the claim for service 
connection for residuals of a left foot bunionectomy should 
include consideration of Wagner (cited above) and 38 C.F.R. § 
3.306.  The RO's readjudication of all the claims should also 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim (to include, 
for the sake of efficiency, evidence submitted in August 
2009).

Finally, the Board notes that, in an October 2008 rating 
decision, the RO denied service connection for fibromyalgia.  
In April 2009, the Veteran filed a statement disagreeing with 
the RO's denial of service connection.  By filing a timely 
NOD, the Veteran has initiated appellate review on that 
issue; however, the RO has yet to issue a SOC with respect to 
that claim, the next step in the appellate process.  See 38 
C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, this matter must be remanded to the RO 
for the issuance of an SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status; a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2009).



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
her representative an SOC on the matter of 
service connection for fibromyalgia, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal to perfect an appeal as 
to this issue.  The Veteran and her 
representative are hereby reminded that to 
obtain appellate review of the 
aforementioned matter, a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

2.  The RO should obtain from the Denver 
VAMC all records of evaluation and/or 
treatment for the Veteran since February 
2009.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA orthopedic examination of her cervical 
spine, feet, and right shoulder, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  The 
designated physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Cervical Spine:  The examiner should 
clearly identify all current 
disability(ies) of the cervical spine.  
With respect to each diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater  
probability) that the disability is the 
result of disease or injury incurred in or 
aggravated by the Veteran's military 
service.  With respect to any cervical 
spine arthritis, the examiner should also 
render an opinion as to whether the 
arthritis was manifest to a compensable 
degree within one year of the Veteran's 
June 2005 service discharge.

Residuals of a Left Foot Bunionectomy:  
The examiner should clearly identify all 
current disability(ies) resulting from the 
left foot bunionectomy in April 2002, 
including the left foot screw.  With 
respect to each diagnosed disability, the 
examiner is requested to provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service-in particular, the Veteran's 
most recent period of active duty from 
January 2003 to June 2005.

Right Shoulder:  The examiner should 
conduct range of motion testing of the 
right shoulder (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the right shoulder.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the right shoulder due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion. 

Bilateral Foot Disability:  The physician 
should render all findings needed to rate 
the Veteran's bilateral foot disability, 
characterized as bilateral plantar 
fasciitis with hallux valgus of the right 
foot and osteoarthritis of the bilateral 1st 
MTP joints.  

The examiner should conduct range of motion 
testing of the affected joints of the foot 
and toes (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the affected joints.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of each foot due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion. 

The examiner should also comment on whether 
the disability results in weightbearing 
line over or medial to the great toe, 
inward bowing of the Achilles tendon, pain 
on manipulation and use of the feet, marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward 
displacement or severe spasm of the 
Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances. 

Finally, considering all of the above, the 
examiner should provide an assessment of 
the overall severity of the service-
connected bilateral foot disability (i.e., 
whether the overall disability is moderate, 
moderately severe, severe, or results in 
loss of use of the foot).

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to her by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination for 
the right shoulder disability, in 
adjudicating the claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
(to include, for the sake of efficiency, 
documentary evidence submitted in August 
2009) and legal authority.  

The RO's adjudication of the claims for 
increased ratings should include 
consideration of whether staged rating, 
pursuant to Fenderson and Hart (cited to 
above), is appropriate.  The RO's 
adjudication of the claim for service 
connection for residuals of a left foot 
bunionectomy should also include 
consideration of Wagner (cited to above) 
and 38 C.F.R. § 3.306, as appropriate.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

